386 F.2d 996
Anthony D. DUKE and Diane D. Duke, Appellants,v.Donald T. HEPPLESTON and Joan M. Heppleston, his wife, etal., Appellees.
No. 24335.
United States Court of Appeals Fifth Circuit.
Nov. 29, 1967, Rehearings Denied Feb. 13, 1968.

Marvin H. Gillman, Miami, Fla., Charles Kohlmeyer, Jr., New Orleans, La., Lemle & Kelleher, New Orleans, La., and Hartnett & Gillman, Miami, Fla., of counsel, for appellants.
William F. Leonard, Fort Lauderdale, Fla., Hugo L. Black, Jr., Kelly, Black & Black, Miami, Fla., for appellees.
Before JONES, WISDOM and DYER, Circuit Judges.
PER CURIAM:


1
The appellants have filed a motion to strike the brief of the appellees.  We do not think that the brief is impertinent or prejudicial.  The motion is denied.


2
The appeal on the merits involves the validity of a promissory note purporting to have been executed by an attorney-infact for the appellants with the contention being made that the power of attorney was invalid because of the failure to comply with the requirements of the law of New York where the power was executed.  This and the other questions in the case were resolved, and we think properly, by the decision of the district court.  Duke v. Heppleston, D.C.S.D.Fla., 258 F. Supp. 313.  The judgment of the district court is


3
Affirmed.